Exhibit 10.12

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 30, 2010 and is made by and among UNDER ARMOUR, INC., a Maryland
corporation (the “Borrower”), the GUARANTORS (as defined below), the LENDERS (as
defined below), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (in such capacity, the
“Administrative Agent”), SUNTRUST BANK, as Syndication Agent (in such capacity,
the “Syndication Agent”), and COMPASS BANK, as Documentation Agent (in such
capacity, the “Documentation Agent”).

RECITALS

A.        Pursuant to that certain Credit Agreement dated as of January 28, 2009
(the “Credit Agreement”) among the Borrower, the Guarantors (as defined
therein), the Lenders (as defined therein), the Administrative Agent, the
Syndication Agent, and the Documentation Agent, as amended by the First
Amendment to Credit Agreement dated as of May 13, 2009, the Second Amendment to
Credit Agreement dated as of June 29, 2009, and the Third Amendment to Credit
Agreement dated as of July 19, 2010 (as amended, the “Credit Agreement”), the
Lenders extended (or committed to extend) credit to the Borrower as set forth
therein.

B.        The Loan Parties (as defined in the Credit Agreement) have requested
that the Lenders make certain amendments to the Credit Agreement, and the
Lenders are willing to do so, but only on the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, the parties hereto agree:

1.        Unless otherwise defined to the contrary herein, all capitalized terms
used in this Amendment shall have the meaning set forth in the Credit Agreement.

2.        The definition of “Permitted Investments” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Permitted Investments shall mean:

(i)      marketable direct obligations issued or unconditionally guaranteed by
the United States Government or any state or municipality thereof or the
District of Columbia having maturities of not more than twelve (12) months from
the date of acquisition, and certificates of deposit and time deposits having
maturities of not more than twelve (12) months from the date of acquisition,
banker’s acceptances having maturities of not more than twelve (12) months from
the date of acquisition and overnight bank deposits which at the time of
acquisition are rated A–1 or better by S&P or P–1 or better by Moody’s, or by a
Lender;

(ii)      investments in negotiable instruments acquired in the ordinary course
of business for collection;

(iii)     investments received in settlement of Accounts Receivable arising in
the ordinary course of business or owing to a Loan Party as a result of any
dispute with customers or suppliers or upon the foreclosure or enforcement of
any lien in favor of a Loan Party as security for an Account Receivable, and
investments made in exchange for Accounts Receivable arising in the ordinary
course of business



--------------------------------------------------------------------------------

which have not been collected for one hundred (120) days and which are, in the
good faith judgment of the Loan Parties, substantially uncollectible, in each
case for so long as any instrument evidencing such investment is, promptly upon
receipt, duly endorsed to the order of and delivered to the Administrative Agent
to be held as security for the Obligations;

 (iv)      trade credit extended on usual and customary terms in the ordinary
course of business;

 (v)       advances to employees to meet reasonable expenses incurred by such
employees in the ordinary course of business;

 (vi)      reasonable loans or advances (including, without limitation, to
employees or suppliers) so long as the aggregate amount of such loans and
advances outstanding by the Loan Party and their Subsidiaries does not exceed
the sum of $2,000,000 at any time;

 (vii)     loans, advances, capital contributions or investments in other Loan
Parties or their Subsidiaries;

 (viii)    loans or equity investments not exceeding $20,000,000 in the
aggregate to entities involved in the development, manufacturing, distribution
or marketing of any technology or product related to the business of the
Borrower and its Subsidiaries;

 (ix)      investments in Subsidiaries permitted to be formed by Section 7.2.8
hereof;

 (x)       any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clause (i) above and as to which
withdrawals are permitted daily;

 (xi)      repurchase obligations with a term of not more than thirty (30) days
for underlying securities of the types described in clause (i) above entered
into with any financial institution meeting the qualifications specified in
clause (i); and

 (xii)     commercial paper having at the time of investment therein or a
contractual commitment to invest therein a rating of A–1 or better by S&P or P–1
or better by Moody’s, and having a maturity within six (6) months after the date
of acquisition thereof.”

3.        The Loan Parties and the Lenders hereby ratify and confirm their
respective obligations under the Credit Agreement, as amended by this Amendment,
and agree that the Credit Agreement hereby remains in full force and effect
after giving effect to the effectiveness of this Amendment and that, upon such
effectiveness, all references in the Loan Documents to the “Credit Agreement”
shall be references to the Credit Agreement as amended by this Amendment.

4.        Except as specifically set forth above, this Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement.

5.        This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

6.        This Amendment shall be construed in accordance with and governed by
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
laws principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

ATTEST:

   

UNDER ARMOUR, INC.,

      

a Maryland corporation

  

/s/ John P. Stanton                    

   

By: /s/ Brad Dickerson                                     

   

Printed: Brad Dickerson                                   

      

Title: Chief Financial Officer                          

   

UNDER ARMOUR MANUFACTURING, LLC,

a Maryland limited liability company

   

By: Under Armour, Inc., a Maryland corporation, its sole
member

/s/ John P. Stanton                    

   

By: /s/ Brad Dickerson                                    

   

Printed: Brad Dickerson                                  

   

Title: Chief Financial Officer                          

   

UNDER ARMOUR RETAIL, INC.,

      

a Maryland corporation

  

/s/ John P. Stanton                     

   

By: /s/ Brad Dickerson                                    

   

Printed: Brad Dickerson                                  

   

Title: Treasurer                                                 

   

UNDER ARMOUR HOLDINGS, INC.,

      

a Maryland corporation

  

/s/ John P. Stanton                     

   

By: /s/ Brad Dickerson                                   

   

Printed: Brad Dickerson                                 

   

Title: Vice President                                      



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

ATTEST:

 

UNDER ARMOUR RETAIL OF MARYLAND, L.L.C.

 

UNDER ARMOUR RETAIL OF FLORIDA, LLC

 

UNDER ARMOUR RETAIL OF OHIO, LLC

 

UNDER ARMOUR RETAIL OF CALIFORNIA, LLC

 

UNDER ARMOUR RETAIL OF TEXAS, LLC

 

UNDER ARMOUR RETAIL OF WISCONSIN, LLC

UNDER ARMOUR RETAIL OF MASSACHUSETTS, LLC

 

UNDER ARMOUR RETAIL OF PENNSYLVANIA, LLC

 

UNDER ARMOUR RETAIL OF DELAWARE, LLC

 

UNDER ARMOUR RETAIL OF GEORGIA, LLC

 

UNDER ARMOUR RETAIL OF NEW YORK, LLC

 

UNDER ARMOUR RETAIL OF NEW JERSEY, LLC

 

UNDER ARMOUR RETAIL OF DC, LLC

 

UNDER ARMOUR RETAIL OF CONNECTICUT, LLC

 

UNDER ARMOUR RETAIL OF ILLINOIS, LLC

 

UNDER ARMOUR RETAIL OF SOUTH CAROLINA, LLC

 

UNDER ARMOUR RETAIL OF MICHIGAN, LLC

 

UNDER ARMOUR RETAIL OF MAINE, LLC

 

UNDER ARMOUR RETAIL OF TENNESSEE, LLC

 

UNDER ARMOUR RETAIL OF VIRGINIA, LLC,

 

UNDER ARMOUR RETAIL OF COLORADO, LLC

 

UNDER ARMOUR RETAIL OF NEW HAMPSHIRE, LLC

 

UNDER ARMOUR RETAIL OF ARIZONA, LLC

 

UNDER ARMOUR RETAIL OF INDIANA, LLC

 

UNDER ARMOUR RETAIL OF MINNESOTA, LLC

 

UNDER ARMOUR RETAIL OF MISSISSIPPI, LLC

 

UNDER ARMOUR RETAIL OF MISSOURI, LLC

 

UNDER ARMOUR RETAIL OF NEVADA, LLC

 

UNDER ARMOUR RETAIL OF NORTH CAROLINA, LLC

 

UNDER ARMOUR RETAIL OF OKLAHOMA, LLC

 

UNDER ARMOUR RETAIL OF OREGON, LLC

 

 

each a limited liability company

   

By:  Under Armour Retail, Inc., its sole member

 

/s/ John P. Stanton                                

 

By: /s/ Brad Dickerson                                              

   

Printed:   Brad Dickerson                                          

   

Title: Treasurer                                                           

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

        

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

        

By: /s/ John E. Hehir                                                 

        

Printed: John E. Hehir

        

Title: Senior Vice President, Corporate Banking



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

SUNTRUST BANK,

 

individually and as Syndication Agent

 

By: /s/ Gregory A. Farno                                 

 

Printed: Gregory A. Farno

 

Title: Senior Vice President



--------------------------------------------------------------------------------

Exhibit 10.12

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

  

COMPASS BANK,

  

individually and as Documentation Agent

  

By: /s/ April Chan                                                 

  

Printed: April Chan

  

Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

  

BRANCH BANKING & TRUST COMPANY

  

By: /s/ Glenn A. Page                                             

  

Printed: Glenn A. Page

  

Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A.

 

By: /s/ Mary Giermek                                        

 

Printed: Mary Giermek

 

Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

MANUFACTURERS AND TRADERS TRUST

 

COMPANY

 

By: /s/ Robert Topper                                             

 

Printed: Robert Topper

 

Title: Vice President

.